DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The arguments and amendments filed 12/28/2021 have been received and fully considered.  Claims 1-2, 4-6, 8-16 and 18-20 are pending.  Claims 3, 7 and 17 are canceled.  Claims 1, 8-10, 16 and 18 are amended.  Claims 1-2, 4-6, 8-16 and 18-20 are now under consideration.
	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn (US Patent No. 5,365,887) in view of Schuller (US Patent No. 3,660,264) and Herman (US Patent No. 3,867,274).
Regarding claim 1:
	Fenn teaches a water heater (10, the embodiment being used in that of figure 6 although the reference numerals are taken from figure 1 for like components) comprising: a combustion chamber (64); an exhaust vent (70); and a heat exchanger (tubes 18 and associated headers) comprising a header (14) and a series of tubes (18) through which water passes, the heat exchanger positioned to transfer heat from combustion gases originating in the combustion chamber to the water passing through the series of tubes (see figure 6); wherein the header comprises: an inlet (30); an outlet (outlet to tubes).
	Fenn fails to disclose an anode assembly directly attached to the header, the anode assembly comprising an anode housing; and an anode having an inner anode portion disposed at least partially in the anode housing and an outer anode stud disposed at least partially outside of the anode housing, the inner anode portion having a width that is greater than a width of the outer anode stud. 
	Schuller teaches a heat exchanger similar to Fenn including an anode assembly (10) directly attached to a header (11), the anode assembly comprising an anode housing (29); and an anode (13) having an inner anode portion disposed in an inside of the anode housing (lower portion of 13 within the housing 29); and an outer anode stud disposed outside of the anode housing (upper portion of 13 outside the housing 29). 

	Herman teaches an anode (9) for a water heater similar to Fenn and Schuller above including an outer anode portion (portion of 10 above housing 8) and an inner anode portion (portion of 9 within and under housing 8) where the width of the inner anode portion is greater than the width of the outer anode portion.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fenn to have an anode portion sticking out with a larger anode portion within since the size and shape of the anode is merely a design choice see at least Schuller column 3, lines 5-6.

Regarding claim 2:
	Fenn modified above teaches the anode is a passive anode (see Schuller column 1, lines 33-37). 

Regarding claim 4:
	Fenn modified above teaches the anode housing comprises a gasket (17 of Schuller) that attach to complementary space on the header. 
	Fenn fails to disclose a threaded connection however the examiner notes that such a connection would have been obvious to one having ordinary skill in 

Regarding claim 5:
	Fenn modified above teaches wherein the anode assembly attaches to a top side of the header.  However the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly to be attached on the bottom side since  it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 6:
	Fenn modified above teaches the anode assembly attaches to the inlet of the header (see figures 1 of Schuller and 6 of Fenn where the anode is attached in the same place at the inlet). 

Regarding claim 8:	Fenn modified above teaches the outer anode stud is coupled by a wire (33 of Schuller as modified above) to an exterior of the heat exchanger (see figure 1 of Schuller). 

Regarding claim 9:


Regarding claim 10:
	Fenn modified above teaches all of the above except at least a portion of the anode housing is transparent, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a portion of the anode assembly transparent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 16:
	Fenn modified above teaches a water heater comprising: a heat source (36); and a heat exchanger (tubes 18 and associated headers) comprising a header (14) and a series of tubes (18) through which water passes, the heat exchanger positioned to transfer heat from the heat source to the water passing through the series of tubes (see figure 6); wherein the header comprises: an inlet (30); an outlet (into tubes); and an anode assembly (10 of Schuller as modified above) directly attached to the header, the anode assembly comprising an anode housing; and an anode having an inner anode portion disposed at least partially in the anode housing and an outer anode stud disposed at least partially outside of the anode housing, the inner anode portion having a width that is greater than a width of the outer anode stud (see claim 1 addressed above). 


	See claim 4 addressed above.
 
Regarding claim 19:
	See claim 5 addressed above.
 
Regarding claim 20:	See claim 10 addressed above.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn in view of Schuller and Herman as applied to claim 1 above, and further in view of Willis et al (US Patent No. 7,971,603).
Regarding claims 11-15
	Fenn modified above teaches all of the above except the header further comprises a pressure relief valve disposed on the outlet, a pressure switch, a temperature sensor, a bypass valve and a thermal governor. 
	Willis teaches a header (10) similar to the one in Fenn including a pressure relief valve disposed on the outlet (see column 4, lines 44-46), a pressure switch (96), a temperature sensor (48), a bypass valve (146) and a thermal governor (16, see column 3, lines 30-33).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fenn with the teachings of Willis to include the sensors and controller in order to properly manage the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762